Sup. Ct. Utah. Certiorari denied.
Mr. Justice Douglas:
Denial of certiorari is proper in this cáse. I see no constitutional bar to a state court treating a petition ;for habeas corpus as a petition for rehearing where the habeas corpus petition raises, the same questions as ah earlier appeal. ’ But federal habeas corpus is not so cramped, and the petitioner can, of course, petition a federal district court for a writ of habeas corpus. The underlying question is whether the M’Nagkten test of legal insanity is a constitutionally permissible test of criminal liability in light of the contemporary state of knowledge on the problems of insanity. Should that test give way to the 128 years of experience in the fields of psychiatry and *948psychology since its formulation? Should it be replaced by the more sophisticated and realistic Durham test (Durham v. United States, 214 F. 2d 862) or some other test more in keeping with due process?